DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 08/25/2021 have been entered. Claims 1-20 remain pending in the application. Applicant amendments to claim 6 overcomes the previous 112(b) rejection, the rejection is withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gau (US-2003/0148342-A1) in view of Tomiyasu (US-2017/0154914-A1).
Regarding claim 1, Gau teaches a sample analysis chip, comprising:
a base substrate (referred to as sensor support 30) ([0080] and Figures 1D and 1E); and
a working electrode (referred to as working electrode 26) ([0081] and Figures 1D and 1E);

In the same problem solving area of electrode configurations, Tomiyasu teaches a photodiode with an electrode and a silicon layer (Tomiyasu; [0049). 
Specifically, Tomiyasu teaches a drain electrode 144 (first electrode layer) and an n-type amorphous silicon layer 151 (second electrode layer) ([0042], [0049], Figure 4A). It is understood that this is a double-layer electrode structure, where at least a portion of the second electrode layer is in direct contact with the first electrode layer, and the material of the first electrode layer and a material of the second electrode layer are different from each other. [0056] of the instant specification states that the second electrode layer is made of a corrosion-resistant, non-metal conductive material, where some embodiments may be a semiconductor material or N + doped semiconductor material such as N + doped silicon. As Tomiyasu teaches that the layer 151 is an n-type amorphous silicon layer that is made of amorphous silicon doped by an n-type impurity, it is understood that this is a corrosion resistant, non-metal conductive material. [0046] states that the drain electrode (first electrode layer) is made of indium tin oxide. 
Examiner further finds that the prior art contained a device/method/product (i.e., a sensor with electrode support) which differed from the claimed device by the substitution of component(s) (i.e., working electrode) with other component(s) (i.e., double-layered electrode structure), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the working electrode of reference Gau with the double layered electrode of reference Tomiyasu, since the result would have been predictable.
Regarding claim 2, modified Gau further teaches wherein an orthographic projection of the second electrode layer on the base substrate substantially covers an orthographic projection of the first electrode layer on the base substrate. 
It is understood that the working electrode 26 of Gau will now have the double layered structure as taught by Tomiyasu. As seen in Figure 4A of Tomiyasu, it is understood that an orthographic projection of n-type amorphous silicon layer 151 (second electrode layer) substantially covers an orthographic projection of drain electrode 144 (first electrode layer). And this structure will be on the sensor support 30 (base) of Gau. 
Regarding claim 3, modified Gau further teaches wherein the material of the second electrode layer comprises a semiconductor material. 
[0050] of Tomiyasu states that layer 151 (second electrode layer) is made of an amorphous silicon that has been doped by an n-type impurity, and this is understood to be a semiconductor material. 
Regarding claim 4, modified Gau further teaches wherein the material of the first electrode layer comprises a semiconductor material. 

Regarding claim 5, modified Gau further teaches a protective layer between the first electrode layer and the second electrode layer.
Tomiyasu further teaches an insulating film 42 between drain electrode 144 (first electrode layer) and amorphous silicon layer 151 (second electrode layer) as seen in Figure 4A ([0049]). It would have been obvious to one skilled in the art to include the insulating film of Tomiyasu in the double layer electrode structure because Tomiyasu teaches that an insulating film provides little gate leakage current (Tomiyasu; [0043]).  
Regarding claim 6, modified Gau teaches the sample analysis chip of claim 5. Modified Gau further teaches wherein at least a portion of the second electrode layer is in direct contact with the first electrode layer through a first via extending through the protective layer. 
As seen in Figure 4A of Tomiyasu, a portion of the second electrode layer (151) is in contact with the first electrode layer (144) through insulating film 42 (protective layer). It is understood that the insulating film 42 extends all the way across, and at the point in Figure 4A where amorphous silicon layer 151 (second electrode layer) contacts the drain electrode 144 (first electrode layer) is a via. 
Regarding claim 7, modified Gau further teaches wherein the second electrode layer comprises an acid-resistant conductive semiconductor material.
[0050] of Tomiyasu states that layer 151 (second electrode layer) is made of an amorphous silicon that has been doped by an n-type impurity, it is understood that this is an acid-resistant conductive semiconductor material. 
Regarding claim 8, modified Gau further teaches wherein the second electrode layer comprises an N+ doped semiconductor material.
[0050] of Tomiyasu states that layer 151 (second electrode layer) is made of an amorphous silicon that has been doped by an n-type impurity, understood to be an N+ doped semiconductor material. 
Regarding claim 9, modified Gau further teaches wherein the first electrode layer comprises a metal oxide material.
[0046] of Tomiyasu states that the drain electrode 144 (first electrode layer) is made of indium tin oxide.
Regarding claim 10, modified Gau further teaches wherein the first electrode layer comprises indium tin oxide, and the second electrode layer comprises an N+ doped silicon, see claims 8 and 9 supra. 
Regarding claim 13, modified Gau further teaches where the sample analysis chip further comprises a plurality of first signal lines (referred to as electrical conductors 32) and a plurality of first contact pads (referred to as pads 34) (Gau; [0078] and Figure 3); 
wherein one of the plurality of first signal lines (32) electrically connects the working electrode (26) to one of the plurality of first contact pads (34).
As seen in Figure 3 of Gau, there are a plurality of conductors 32 (signal lines) that connect working electrode 26 to a pad 34 (contact pads). It is understood that the sensor structure for the multiple sensors 28 in Figure 3 will be the same as the individual sensor structure as seen in Figures 1D-1E (Gau; [0081]). Further, all conductors are denoted as 32 and all pads are 34. As seen in Figure 3 there may be multiple conductors 32 and pads 34. The 
Regarding claim 14, modified Gau teaches the sample analysis chip of claim 13. Modified Gau further teaches wherein the plurality of first signal lines and the first electrode layer are in a same layer and comprise a same material.
As it is understood, the electrical connectors 32 may be metal traces that are formed on sensor support 30 (Gau; [0078]). As it is understood, the plurality of electrical connectors 32 (signal lines) as seen in Figure 3 of Gau will all be metal traces, therefore made of the same material. As the electrodes of Gau are replaced with the dual layer electrodes taught by Tomiyasu, it is understood that both the first electrode layer 144 of Tomiyasu and the electrical conductor 32 (first signal line) of Gau would need to be on the same layer as to allow for electrical connection between the two components. 
Regarding claim 15, modified Gau further teaches a counter electrode (referred to as counter electrode 24) (Gau; [0081] and Figures 1D-1E). The counter electrode 24 of Gau works in conjunction with the working electrode 26, if a current is flowing through both it indicates that the target agent is present in the sample, while lack of current indicates that the component is not present in the sample (Gau; [0058]). 
Gau does not teach where the counter electrode has the double-layer structure. 
In the same problem solving area of electrode configurations, Tomiyasu teaches Tomiyasu teaches a photodiode with an electrode and a silicon layer (Tomiyasu; [0049). 

Examiner further finds that the prior art contained a device/method/product (i.e., a sensor with electrode support) which differed from the claimed device by the substitution of component(s) (i.e., counter electrode) with other component(s) (i.e., double-layered electrode structure), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., electrode structures), and the results of the substitution (i.e., sensing of the electrodes) would have been predictable.
Regarding claim 16, modified Gau further teaches a reference electrode (referred to as reference electrode 22) (Gau; [0081] and Figures 1D-1E). The reference electrode 22 of Gau works with the working electrode 26, such that the sample is tested by applying a potential between both electrodes to cause electron transfer to occur, which allows current to flow through the circuit (Gau; [0085]). 
	Gau does not teach where the reference electrode has the double-layer structure. 
In the same problem solving area of electrode configurations, Tomiyasu teaches a photodiode with an electrode and a silicon layer (Tomiyasu; [0049). 
Specifically, Tomiyasu teaches a drain electrode 144 (first electrode layer) and an n-type amorphous silicon layer 151 (second electrode layer) ([0042], [0049], Figure 4A). It is understood that this is a double-layer electrode structure. 

Regarding claim 17, modified Gau teaches a counter electrode (24) and a reference electrode (22); 
the working electrode (26) is between the reference electrode (22) and the counter electrode (24), with the reference electrode (22) spaced apart from the working electrode (26), and the counter electrode (24) spaced apart from the working electrode (26).
As seen in Figure 2A of Gau, working electrode 26 is disposed between reference electrode 22 and counter electrode 24. Both the reference electrode 22 and counter electrode 24 are spaced apart from the working electrode 26 (see Figure 2A). 
Gau does not teach where the counter and reference electrodes have a double-layer structure. 
In the same problem solving area of electrode configurations, Tomiyasu teaches a photodiode with an electrode and a silicon layer (Tomiyasu; [0049). 
Specifically, Tomiyasu teaches a drain electrode 144 (first electrode layer) and an n-type amorphous silicon layer 151 (second electrode layer) ([0042], [0049], Figure 4A). It is understood that this is a double-layer electrode structure. 

Regarding claim 18, modified Gau teaches the sample analysis chip of claim 17. Modified Gau further teaches: 
a plurality of first signal lines (32); 
a plurality of first contact pads (34); 
a plurality of second signal lines (32); 
a plurality of second contact pads (34); 
a plurality of third signal lines (32); and 
a plurality of third contact pads (34); 
wherein one of the plurality of first signal lines (32) electrically connects the working electrode (26) to one of the plurality of first contact pads (34); 
one of the plurality of second signal lines (32) electrically connects the counter electrode (24) to one of the plurality of second contact pads (34); and 
one of the plurality of third signal lines (32) electrically connects the reference electrode (22) to one of the plurality of third contact pads (34).

Regarding claim 19, modified Gau teaches the sample analysis chip of claim 18. Modified Gau further teach wherein the plurality of first signal lines, the plurality of second signal lines, the plurality of third signal lines, and the first electrode layer are in a same layer and comprise a same material.
As it is understood, the conductors 32 (signal lines) are metal traces formed on the sensor support 30 (Gau; [0078]). As such, it is understood that all the conductors 32 (signal lines) will be made from the same material. Further, as the electrodes of Gau have the double layered structure taught by Tomiyasu, it is understood that the first electrode layer 144 of Tomiyasu will need to be on the same level/layer such that the connection between conductors 32 (signal lines) and the first electrode 144 are electrically connected. 
Regarding claim 20, Gau teaches a method of fabricating a sample analysis chip, comprising: 
forming a working electrode (26) on a base substrate (30); 
Gau does not teach wherein the working electrode is formed to have a double-layer structure nor that the second electrode layer is made of a corrosion-resistant, non-metal conductive material and that the material of the first electrode layer and a material of the second electrode layer are different from each other.

Specifically, Tomiyasu teaches a drain electrode 144 (first electrode layer) and an n-type amorphous silicon layer 151 (second electrode layer) ([0042], [0049], Figure 4A). It is understood that this is a double-layer electrode structure, where at least a portion of the second electrode layer is in direct contact with the first electrode layer, and the material of the first electrode layer and a material of the second electrode layer are different from each other. It is further understood from the instant specification [0056] states that the second electrode layer is made of a corrosion-resistant, non-metal conductive material, where some embodiments may be a semiconductor material or N + doped semiconductor material such as N + doped silicon. As Tomiyasu teaches that the layer 151 is an n-type amorphous silicon layer that is made of amorphous silicon doped by an n-type impurity, it is understood that this is a corrosion resistant, non-metal conductive material. 
Examiner further finds that the prior art contained a device/method/product (i.e., a sensor with electrode support) which differed from the claimed device by the substitution of component(s) (i.e., working electrode) with other component(s) (i.e., double-layered electrode structure), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., electrode structures), and the results of the substitution (i.e., sensing of the electrodes) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the working electrode of reference Gau .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gau (US-2003/0148342-A1) and Tomiyasu (US-2017/0154914-A1) in further view of Lee (US-2008/0064086-A1). 
Regarding claim 11, modified Gau teaches the sample analysis chip of claim 1. Modified Gau does not teach a recess-forming layer on a side of the second electrode layer facing away the first electrode layer; wherein the sample analysis chip has a plurality of recesses extending through the recess-forming layer, each of which exposing at least a portion of the second electrode layer; and each of the plurality of recesses configured to hold an analyte.
In the same problem solving area of electrodes disposed on a substrate, Lee teaches a substrate with an electrode and etched insulating layers to expose predetermined portions of the electrode. 
Specifically, Lee teaches a substrate 11 with electrode 12C that is covered by insulating layer 13A ([0038]). Layer 13A is patterned to expose predetermined portions of electrode 12C, as well as other components such as pads 12D and 12E ([0038]). As stated by paragraph [0022], the insulating layer is etched to expose predetermined portions of the electrode, as such it is understood that multiple recesses may be etched on the electrode. It is further understood that the recesses formed in layer 13A have the structure and capability of holding an analyte. It would have been obvious to one skilled in the art to modify the device of modified Gau such . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gau (US-2003/0148342-A1) and Tomiyasu (US-2017/0154914-A1) in further view of Wang (US-2015/0241376-A1).
Regarding claim 12, modified Gau teaches the sample analysis chip of claim 1. Modified Gau does not teach a conductive polymer layer at least partially covering a surface of the second electrode layer. 
In the analogous art of biosensors, Wang teaches an electrode layer with a conductive polymer layer. 
Specifically, Wang teaches an electrode layer 120 with a conductive polymer layer 130 ([0016] and Figure 1). Paragraph [0019] states that the conductive polymer, made of polyaniline, polypyrrole, or polythiophene, covers the electrodes 122 and 124. It would have been obvious to one skilled in the art to modify the device of modified Gau such that there is a conductive polymer layer taught by Wang on the second electrode layer as taught by Tomiyasu because Wang teaches that the conductivity variation of the conductive polymer due to an analyte in contact with a bio-recognizing element within the conductive polymer layer may be measured (Wang; [0036]). 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 08/25/2021, with respect to the rejection(s) of claim(s) 1-5, 7-10, and 13-20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gau (US-2003/0148342-A1) and Tomiyasu (US-2017/0154914-A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796